DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/03/2021. In the applicant’s response, the Specification was amended; claims 1, and 3-10 were amended; claims 2 and 11-20 were cancelled; claims 21-29 were newly added. Accordingly, claims 1, 3-10, and 21-29 are pending and being examined. Claims 1, 21, and 22 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1, 3-10, and 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding independent claim 1, the claim recites the limitation "wherein determining the target detection area in the detection image according to the detection results of both the face image area and the head and shoulder image area comprises: in response to the head and shoulder image area being detected but no face image area being detected, reducing the detected head and shoulder image area, and using the reduced head and shoulder image area as the target detection area” in lines 13-17.  On the other hand, the claim recite “wherein determining the target detection area in the detection image comprises detecting a face image area and a head and shoulder image area in the detection image based on a preset face and head and shoulder detection algorithm model, and determining the target detection area in the detection image according to detection results of both the face image area and the head and shoulder image area” in lines 8-12. As such, the claim apparently contains the contradictory limitations. It is not clear whether “a face image area” is detected in the target detection area or not. When “the target detection area” does not include “a face image area”, it is not clear how the processing of “reducing the detected head and shoulder image area” can detect “a face image area” according to the applicant originally filed specification. Further, if “a face image area” is not detected in claim 1, how its dependent claim 3 further recites “in response to the face image area and the head and shoulder image area being detected” (see claim 3 in line 4). Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore is indefinite as required by 35 U.S.C. 112(b).

4-2.	Regarding independent claims 21 and 22, each of them faces the same issues explained in the rejection of claim 1 above, and therefore is indefinite as required by 35 U.S.C. 112(b).



5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. 	Claims 1, 3-10, and 21-29 rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

6-1.	Regarding independent claim 1, the claim recites the limitation "wherein determining the target detection area in the detection image according to the detection results of both the face image area and the head and shoulder image area comprises: in response to the head and shoulder image area being detected but no face image area being detected, reducing the detected head and shoulder image area, and using the reduced head and shoulder image area as the target detection area” in lines 13-17.  Applicant’s originally filed specification Paragraph [00184] discloses “if the head and shoulder image area is detected but the face image area is not detected, the detected head and shoulder image area is reduced, and the reduced head and shoulder image area is used as the target detection area.” Fig.6 of the specification further shown “the terminal may only detect head and shoulder image area”. However, the specification  detected” since “wherein determining the target detection area in the detection image [is] according to the detection results of both the face image area and the head and shoulder image area”. The specification is not enabling since it would require one of ordinary skill in the art undue experimentation to determine that “the target detection area in the detection image [is] according to the detection results of both the face image area and the head and shoulder image area” when only “the head and shoulder image area being detected but no face image area being detected” by “reducing the detected head and shoulder image area”. The specification does not provide any working examples to assist in enabling one skilled in the art to make and/or use the claimed invention.

6-2.	Regarding independent claims 21 and 22, each of them faces the same issues explained in the rejection of claim 1 above, and therefore is failing to comply with the enablement requirement under 35 U.S.C. 112(a).
enablement requirement under 35 U.S.C. 112(a) based on the rejections set forth in the base claims.

7.	For the purpose of examination, the claims are interpreted in the examiner’s best understanding.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim 1, 3, 7, 21-23, and 27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xu et al (US Pub 2015/0286884, hereinafter “Xu”). 

Regarding claim 1, Xu discloses a method for sending an alarm message (the method and  system for outputting the classification result and “providing notice of a candidate violator to an associated user device for further review”; see fig.1, and para.13), comprising: 
acquiring a detection image captured by an image capturing apparatus (“acquire scene image”; see 210 of fig.2 and para.69); 
determining a target detection area in the detection image (“extract ROI” from the windshield image; see 212 of fig.fig.2 and para.69); and 
detecting a person's call status information corresponding to an image in the target detection area according to a preset on-the-phone determination algorithm model (outputting the classification result which may determine whether the driver uses a mobile phone legally; see 216 of fig.2, para.70--71), and sending a first alarm message to a server if the person's call status information shows that the person is on the phone (“providing notice of a candidate violator to an associated user device for further review”; see para.13 lines 24-27, see para.70), 
wherein determining the target detection area in the detection image comprises: detecting a face image area and a head and shoulder image area in the detection image based on a preset face and head and shoulder detection algorithm model; and 
determining the target detection area in the detection image according to detection results of both the face image area and the head and shoulder image area (further define a final ROI around the face area from the previous ROI extracted from the input windshield image; see fig.5 and para.63), and 
wherein the final ROI is around the face/inner area and determined by changing the size of the box so that it finally excludes the face area but instead includes the head and shoulder area; see the area between the inner/face box and the outer box in fig.5 and para.63; see, the change of the size of the ROI extracted from the input windshield image: fig.4A[Wingdings font/0xE0]fig.4B[Wingdings font/0xE0]fig.5).  

Regarding claim 3, 23, Xu discloses, wherein determining the target detection area in the detection image according to the detection results of both the face image area and the head and shoulder image area comprises: if the face image area and the head and shoulder image area are detected, determining the target detection area in the detection image according to a pre-stored positional relationship among the face image area, the head and shoulder image area, and a detection area; or if the face image area is detected but the head and shoulder image area is not detected, enlarging the detected face image area, and using the enlarged face image area as the target detection area; (wherein the final ROI is around the face/inner area and determined by changing the size of the box so that it finally excludes the face area but instead includes the head and shoulder area; see the area between the inner/face box and the outer box in fig.5 and 

Regarding claim 7, 27, Xu discloses, wherein prior to detecting the face image area and the head and shoulder image area in the detection image based on the preset face and head and shoulder detection algorithm model, the method further comprises: if a preset detection trigger condition is fulfilled, performing the step of detecting the face image area and the head and shoulder image area in the detection image based on the preset face and head and shoulder detection algorithm model, wherein the preset detection trigger condition at least comprises: determining that person's activity information is detected in the detection image; or determining that an operation notification message sent by a target apparatus is received; or determining that an object detection notification sent by a sensing apparatus is received (when a scene image is received by the classifier, the classifier may send the detection/classification result to output; see 210---216 in fig.2).

Regarding claims 21, and 22, the subject matter of each of them essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



12.	Claim 4-6, 8-9, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Pub 2015/0286884, hereinafter “Xu”).

Regarding claim 4, 9, 24, 29, Xu discloses, further comprising: acquiring a plurality of pre-stored training samples comprising an image sample, and acquiring a face image area and/or a head and shoulder image area in the image sample (“such as SVM (Support Vector Machine) is trained with the set of labeled training images (w/ and w/o electronic device) phone)”; see para.67; see “offline training” of fig.2; wherein objects in the training samples include a face, a phone; see para.47). Although Xu does not explicitly disclose “training a preset first initial algorithm model based on the plurality of training samples to obtain the face and head and shoulder detection algorithm model” as recited in the claim, Xu teaches that the classifier is trained to “define an ROI around the driver's face as shown in FIG. 5 (the area between the inner box and the outer box)” and identify whether a driver is holding a mobile device as a violator or a non-violator (driving and talking; see fig.5, 216 of fig.2 and para.70). Thus, Xu implicitly discloses the claimed invention. For one of ordinary skill in the art, it would have been obvious to appreciate that the trained classifier in Xu can not only identify the face region but also can identify the area around the face region which includes the head and shoulder regions. 

Regarding claim 5, 25, Xu does not explicitly disclose the recited features. However, Xu clearly teaches: (1) the trained classifier may “compute a signed distance between the vehicle image kernel transformed representations (i.e., feature vector/descriptor) in the projected feature space and a hyper-plane boundary, compare the unsigned distance to a threshold, and classify the image based on results of the comparison” (see para.37); and (2) the trained classifier may computer “distance of the feature representation (e.g., Fisher Vector) to the hyperplane determined in the training stage. Thresholds on distance can be used to output a definitive decision or non-decision, or a distance may be used to provide a degree of confidence. Notification of the classification can be provided in one or more ways. For example, a graphical user interface can be adapted to output the classification result to a law enforcement officer or back office operator that takes the appropriate action” (see para.70). Thus, “determining a confidence level corresponding to the tentative face image area as well as a confidence level corresponding to the tentative head and shoulder image area; determining a weight value corresponding to the tentative face image area and a weight value corresponding to the tentative head and shoulder image area according to a pre-stored correspondence relationship between position information and weight”; and setting the respective “weight values” corresponding to the respective “confidence levels” to the respective “image areas” recited in the claim, is obvious variation of the method in Xu. Claim 5 is unpatentable over Xu.
	
Regarding claim 6, 26, Xu does not explicitly disclose the recited features. However, Xu clearly teaches: (1) the trained classifier may “compute a signed distance between the see para.37); and (2) the trained classifier may computer “distance of the feature representation (e.g., Fisher Vector) to the hyperplane determined in the training stage. Thresholds on distance can be used to output a definitive decision or non-decision, or a distance may be used to provide a degree of confidence. Notification of the classification can be provided in one or more ways. For example, a graphical user interface can be adapted to output the classification result to a law enforcement officer or back office operator that takes the appropriate action” (see para.70). Thus, “determining a similarity between a currently detected face image area and/or head and shoulder image area and a face image area and/or head and shoulder image area in a previous frame of detection image closest to the current time” and “performing the step of sending the first alarm message to the server” based on “if the similarity does not satisfy a preset similarity condition” recited in the claim is an obvious variation of the method in Xu. Claim 6 is unpatentable over Xu.

Regarding claim 8, 28, each of them essentially recites similar features recited in claim 6, and thus is interpreted and rejected the reasons set forth above in the rejection of claim 6

10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Pub 2015/0286884, hereinafter “Xu”) in view of Blacutt et al (US Pub 2018/0238686, hereinafter “Blacutt”).

Regarding claim 10, Xu does not disclose, acquiring voice information detected by a voice input apparatus; and if the voice information comprises a preset keyword, sending a second alarm message to the server. However, in the same field of endeavor, Blacutt teaches, acquiring voice information detected by a voice input apparatus; and if the voice information comprises a preset keyword, sending a second alarm message to the server (“The issued alarm may be an audible tone or a voice outputted from the speakers that directs the operator to not use the cellular phone, use the appropriate personal protective equipment, or to take some other safety-related action. Furthermore, the alarm may be displayed visually on the display 220 on the onboard computer 200 in the form of text”; see para.40). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Blacutt into the teachings of Xu by comprising a voice input apparatus taught by Blacutt into the system taught by Xu, in order to determine if a person is involved in distracting activities within an environment such as driving a vehicle (Blacutt, see para.2).

Response to Arguments
14.	Applicant’s arguments, with respects to claims 1, 21, and 22, filed on 11/03/2021, have been fully considered but they are not persuasive. 

On page 14 of applicant’s response, applicant argues:
“However, Xu does not disclose how to determine the ROI, if no face image area is detected. Thus, Xu does not disclose at least "in response to the head and shoulder image area being detected but no face image area being detected, reducing the detected head and shoulder image area, and using the reduced head and shoulder image area as the target detection area" in amended claim 1.”

In the first instance, the examiner respectfully points out that claim 1 is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As explained above in the section 4 of this office action, the claim apparently contains the contradictory limitations. For instance, It is not clear whether “a face image area” is detected in the target detection area or not. When “the target detection area” does not include “a face image area”, it is not clear how the processing of “reducing the detected head and shoulder image area” can detect “a face image area” according to the applicant originally filed specification. Further, if “a face image area” is not detected in claim 1, how its dependent claim 3 further recites “in response to the face image area and the head and shoulder image area being detected” (see claim 3 in line 4). Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore is indefinite as required by 35 U.S.C. 112(b).

examiner respectfully points out that claim 1 is failing to comply with the enablement requirement. As explained above in the section 6 of this office action, the specification/claim is not enabling since it would require one of ordinary skill in the art undue experimentation to determine that “the target detection area in the detection image [is] according to the detection results of both the face image area and the head and shoulder image area” when only “the head and shoulder image area being detected but no face image area being detected” by “reducing the detected head and shoulder image area”. Therefore, the claimed inventions are not allowable.

In third instance, the claimed inventions are disclosed or suggested by the prior arts given, and therefore are not allowable.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.